998 So. 2d 1208 (2009)
Gary W. LANE and Bobcat of North Florida, Inc., Appellants,
v.
Teresa C. LANE, as personal representative of the Estate of Bobby L. Lane, on behalf of Bobcat of North Florida, Inc., a Florida Corporation, Appellee.
No. 1D08-5256.
District Court of Appeal of Florida, First District.
January 21, 2009.
William S. Graessle of William S. Graessle, P.A., Jacksonville, for Appellant.
J. Michael Lindell of Lindell & Farson, Jacksonville, for Appellee.
PER CURIAM.
Having considered the appellants' response filed on November 26, 2008, which the Court hereby treats as a response to this Court's order dated November 10, 2008, the appeal is dismissed. See Profile Invs., Inc. v. Delta Prop. Mgmt., Inc., 957 So. 2d 70 (Fla. 1st DCA 2007). The order on appeal dismissed Count III of the Amended Counterclaim. This count challenged the appellee's ownership rights with regard to certain personal property but did not seek immediate possession of property; nor did the order appealed address possession of property. An order dismissing a claim that does not seek immediate *1209 possession of property is not an order that determines the right to immediate possession of property so as to be appealable pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). The appellee's motion to dismiss, filed on November 10, 2008, is hereby denied as moot.
DISMISSED.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.